Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant argues for claim 1:
“Claims 1-7 were rejected under 35 U.S.C. §112(a) as allegedly failing to comply with enablement requirement. The independent claim 1 has now been amended to reflect the description in paragraphs 108, 114, and FIG. 7, as noted in the office action. Accordingly, reconsideration, and consequent withdrawal of the §112 rejections is respectfully requested.”  

This argument is found to be persuasive for the following reason. The examiner agrees that the amended limitations have proper written description support within the above citations provided by applicant. Thus, the written description rejections (The examiner notes that the enablement rejection form paragraph header was previously mistakenly used instead of the correct written description for paragraph header) have been withdrawn due to amendment.
In addition, the approved electronic terminal disclaimer has resulted in the withdrawal of the double patenting rejections. 
An updated search has been performed that hasn’t resulted in any additional prior art being found that reads upon the newly claimed limitations. Thus, the claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB PETRANEK/Primary Examiner, Art Unit 2183